Title: From Benjamin Franklin to Thomas Cushing, 1 November 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Nov. 1. 1773
I duly received your Favour of the 26th of Augt. with the Letter enclos’d for Lord Dartmouth, which I immediately sent to him. As soon as he comes to Town I shall wait upon his Lordship, and discourse with him upon the Subject of it; and I shall immediately write to you what I can collect from the Conversation.
In my Opinion the Letter of the two Houses of the 29th of June, proposing as a satisfactory Measure the Restoring Things to the State in which they were, at the Conclusion of the last War, is a fair and generous Offer on our Part; and my Discourse here is, that it is more than Britain has a Right to expect from us; and that if she has any Wisdom left, she will embrace it, and agree with us immediately; for that the longer she delays the Accommodation, which finally she must for her own sake procure, the worse Terms she may expect, since the Inequality of Power or Importance that at present subsists between us is daily diminishing, and our sense of our own Rights and of her Injustice continually increasing. I am the more encouraged to hold such Language, by perceiving that the general Sense of the Nation is for us; a Conviction prevailing that we have been ill-us’d, and that a Breach with us would be ruinous to this Country. The Pieces I wrote to increase and strengthen these Sentiments were more read, and talk’d of, and attended to, than usual. The first, as you will see by the enclos’d, has been call’d for and reprinted in the same Paper, besides being copied in others and in the Magazines. A long, labour’d Answer has been made to it (by Govr. Bernard as is said) which I send you. I am told it does not satisfy those in whose Justification it was written, and that a better is preparing.
I think with you, that great Difficulties must attend an Attempt to make a new Representation of our Grievances in which the Point of Right should be kept out of sight, and especially as the Concurrence of so many Colonies seems now necessary. And therefore it would certainly be best and wisest for Parliament (which does not meet till after the Middle of January) to take the Matter up of themselves, and at once reduce Things to the State desired. There are not wanting some here who believe this will really be the Case: For that a new Election drawing now into View, the present Members are likely to consider the Composing all Differences with America as a Measure agreable to the Trading and Manufacturing Part of the Nation; and that the Neglecting it may be made use of by their Opponents to their Disadvantage.
I have as yet received no Answer to the Petition for Removing the Governors. I scarce expect it to be comply’d with, as it would embarras Government to provide for them otherwise, and it will be thought hard to neglect Men who have expos’d themselves by adhering to what is here call’d the Interest and Rights of this Country. But this is only Conjecture, as I have heard nothing certain about it. Indeed I should think continuing them in their Places would be rather a Punishment than a Favour: For what Comfort can Men have in living among a People with whom they are the Object of universal Odium?
I shall continue here one Winter longer, and use my best Endeavours, as long as I stay, for the Service of our Country. With great Esteem and Respect, I have the Honour to be, Sir, Your most obedient and most humble Servant
B Franklin
PrivateHonourable Thomas Cushing, Esqr
 
Endorsed: Benj Franklin Esqr  London  Novr. 1. 1773
